Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321[Times New Roman font/0x38] may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 13 and 14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1, of U.S. Patent No. 11,020,202. Each of the limitation set forth in the claims of the instant application is defined in the claims of the patent. 
As an example consider claim 2, of current application, compared to claim 1, of patent application, it disclose:

    Current Application                                                Patent Application
2. (New) An image processing device, comprising: a processor configured to: generate a first three-dimensional (3D) model of a first biological structure based on a first preoperative image; perform a matching process between a first feature point on a surface of the first 3D model of the first biological structure and a second feature point on a surface of the first biological structure included in an intraoperative image captured by a medical imaging device at a time of surgery; specify a region of the first 3D model that corresponds to a photographing region photographed on the surface of the first 3D model at the time of the surgery, wherein the region is specified based on the matching process; set a state in which the specified region corresponding to the photographing region is displaced in accordance with a three-dimensional position of the photographing region as an initial condition; 


 1. An image processing device, comprising: a processor configured to: generate a first three-dimensional (3D) model of a first biological tissue based on a first preoperative diagnosis image of an operating site; perform a matching process between a first determined pattern on a surface of the first 3D model of the first biological tissue and a second determined pattern on a surface of the first biological tissue included in an intraoperative image captured at a time of surgery; specify a region of the first 3D model that corresponds to a photographing region photographed on the surface of the first 3D model at the time of the surgery, wherein the region is specified based on the matching process; set a state in which the specified region corresponding to the photographing region is displaced in accordance with a three-dimensional position of the photographing region as an initial condition; 

estimate an amount of deformation from a preoperative state of the first biological structure by calculation of an amount of deformation of a calculation model corresponding to the first 3D model by a determined numerical method, wherein the estimation of the amount of deformation of the first biological structure is based on the initial condition, information regarding the specified region, and information regarding the three-dimensional position of the photographing region; and update the first 3D model, generated before the first preoperative image was captured, based on the estimated amount of deformation of the first biological structure.

estimate an amount of deformation from a preoperative state of the first biological tissue by calculation of an amount of deformation of a calculation model corresponding to the first 3D model using a finite element method, wherein the estimation of the amount of deformation of the first biological tissue is based on the initial condition, information regarding the specified region, a and information regarding the three-dimensional position of the photographing region; and update the first 3D model, generated before the surgery, based on the estimated amount of deformation of the first biological tissue.



   Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features of the current application are covered in the patent application. 
            The other claims have similar correspondence to the patent application.



DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 13 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamamoto et al (U.S. Pub No: 2012/0010498 A1).
           Regarding claim 2, Yamamoto discloses an image processing device, comprising: a processor configured to: generate a first three-dimensional (3D) model of a first biological structure based on a first preoperative image (see page 3, paragraphs, [0027-0028] FIG. 4C is an image diagram for illustrating pickup of MRI images and generation of a three-dimensional brain model from the MRI images. FIG. 5 is a flow chart that shows contents of MRI image displaying processing executed by a computer of a surgical operation supporting apparatus);
           perform a matching process between a first feature point on a surface of the first 3D model of the first biological structure and a second feature point on a surface of the first biological structure included in an intraoperative image captured by a medical imaging device at a time of surgery (see page 9, paragraphs, [0070-0072] At step 138, based on data of the plurality of ultrasonic tomographic images, feature points (including points corresponding to feature portions of a brain, such as brain grooves, arteries, veins and so on, and also including points corresponding the boundaries between a brain tumor and a healthy portion), which feature points are located within the brain (an unexposed portion in which the three-dimensional coordinates can be detected by the three-dimensional shape measurement device 30), the three-dimensional coordinates of each feature point in the box type coordinate system are converted to the three-dimensional coordinate values in the MRI coordinate system with the various intraoperative marks represented by the three-dimensional coordinates obtained at step 136.
           When, due to the aforementioned processing, acquisition of surface measurement data used for correction of an MRI image, and unexposed area data has been completed, at the next step 142, data of a three-dimensional brain model (also refer to FIG. 6A) is fetched in from the HDD 20. At the subsequent step 144, matching between a produced image and an MRI image (a determination that each of points of the brain surface represented on the produced image corresponds to which portion on the MRI image) is carried out by collating the feature portion of the brain appearing on the produced image represented by image data fetched in from the video camera 32 (for example, brain grooves, gyms of a brain, arteries, veins and so on) with the feature portions of the brain appearing on the MRI image. Therefore, based on the result of matching between the produced image and the MRI image, it is determined that each of the points of the brain surface in which the three-dimensional coordinates in the MRI coordinate system are well known by the surface measurement data correspond to which portion on the MRI image. And then, by determining, based on the positions of the node points (feature points) of the three-dimensional brain model stored in the HDD 20 at the time of generating the three-dimensional brain model, a node point corresponding to each point on the surface of the brain in which the three-dimensional coordinates in the MRI coordinate system are well known by the surface measurement data; matching between the surface measurement data and the three-dimensional brain model is carried out. Therefore, the precision of matching between the surface measurement data and the three-dimensional brain model can be improved);
           specify a region of the first 3D model that corresponds to a photographing region photographed on the surface of the first 3D model at the time of the surgery, wherein the region is specified based on the matching process (see above, also page 9, paragraph, [0071] acquisition of surface measurement data used for correction of an MRI image, data of a three-dimensional brain model, matching between a produced image and an MRI image (a determination that each of points of the brain surface represented on the produced image corresponds to which portion on the MRI image) is carried out by collating the feature portion of the brain appearing on the produced image represented by image data fetched in from the video camera 32 (for example, brain grooves, gyms of a brain, arteries, veins and so on) with the feature portions of the brain appearing on the MRI image. Therefore, based on the result of matching between the produced image and the MRI image, it is determined that each of the points of the brain surface in which the three-dimensional coordinates in the MRI coordinate system are well known by the surface measurement data correspond to which portion on the MRI image. And then, by determining, based on the positions of the node points (feature points) of the three-dimensional brain model stored in the HDD 20 at the time of generating the three-dimensional brain model, a node point corresponding to each point on the surface of the brain in which the three-dimensional coordinates in the MRI coordinate system are well known by the surface measurement data; matching between the surface measurement data and the three-dimensional brain model is carried out); 
           set a state in which the specified region corresponding to the photographing region is displaced in accordance with a three-dimensional position of the photographing region as an initial condition (page 7, paragraph, [0057] the MRI coordinate system with the initial positions of the preoperative marks 80 serving as reference) without being affected by the state in which the positions of the preoperative marks 80 changes with the proceeding of surgery, and it is possible to carry out high-precision positioning of the three-dimensional brain model (and the MRI images), the first position information (surface measurement data) and the second position information (unexposed area data which will be described later in detail).
           Also page 10, paragraph, [0077] As a result, by referring to the aforementioned MRI images updated and shown on the display 18, the surgeon can make a correct diagnosis of the position of a brain tumor to be removed, and the like even if the parts of a brain “are displaced” or distorted due to various surgical operations after cranial surgery. Further, the aforementioned correction and update/display of MRI images are carried out repeatedly (each time the decision of step 118 is made affirmative));
           estimate an amount of deformation from a preoperative state of the first biological structure by calculation of an amount of deformation of a calculation model corresponding to the first 3D model by a determined numerical method, wherein the estimation of the amount of deformation of the first biological structure is based on the initial condition, information regarding the specified region, and information regarding the three-dimensional position of the photographing region (see above, also page 2, paragraphs, [0015] and [0031], the present invention has been achieved in view of the aforementioned circumstances, and an object of the present invention is to provide a surgical operation supporting apparatus, a surgical operation supporting method and a surgical operation supporting program, which each can realize presentation of images using a simple structure, which images represent a state of an operation site during surgery with a high degree of accuracy. FIG. 6C is an image diagram for illustrating correction of a three-dimensional brain model based on three-dimensional coordinates of each of points on the surface of a brain and each of feature points corresponding to an unexposed portion of the brain, which diagram shows a three-dimensional brain model corrected by estimating and calculating positions of the node points whose positions are not corrected, using a finite element method, with a group of node points indicated by a parenthesis mark at the right side being that of node points whose positions are estimated and calculated using the finite element method);
           and update the first 3D model, generated before the first preoperative image was captured, based on the estimated amount of deformation of the first biological structure (page 7, paragraphs, [0061-0062] At the next step 118, it is determined whether or not a timing when the MRI image shown on the display 18 needs to be updated has come. This decision may be given by making a determination as to whether or not a fixed period of time has passed after displaying of the MRI image starts (or after previous updating of the MRI image), or by making a determination as to whether or not the surgeon has given an instruction to update the MRI image. If the decision at step 118 is made negative, the process proceeds to step 120, in which it is determined whether or not the surgical operation has been completed. Accordingly, in the MRI image displaying processing, if a fixed period of time has passed after displaying of the MRI image starts (or after previous updating of the MRI images is performed), or if the information that gives an instruction to update the MRI image is inputted by the surgeon via the keyboard 14, the decision at step 120 is made affirmative and the process proceeds to step 122. In the process subsequent to step 122, processing for correcting and updating the MRI images shown on the display 18 is carried out.
           Finally, page 10, paragraph, [0077] As a result, by referring to the aforementioned MRI images updated and shown on the display 18, the surgeon can make a correct diagnosis of the position of a brain tumor to be removed, and the like even if the parts of a brain are displaced or distorted due to various surgical operations after cranial surgery. Further, the aforementioned correction and update/display of MRI images are carried out repeatedly (each time the decision of step 118 is made affirmative) until the surgical operation is finished (until the decision of step 120 is made affirmative), Therefore, the surgeon can perform the surgical operation, by referring to the MRI images which are updated and displayed as needed, while confirming a proper anatomical positional relationship between the region for which the surgical operation has been performed, and a peripheral brain region at various stages.     
           With regard to claims 13, 14 the arguments analogous to those presented above for claim 2, is respectively applicable to claims 13, 14.  

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 3, is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto et al (U.S. Pub No: 2012/0010498 A1) in view of Yamamoto et al (U.S. Pub No: 2011/0054300 A1). 
           Regarding claim 3, Yamamoto (498) discloses the image processing device according to claim 1, further comprising: a display control unit that causes a display device to display a navigation image in which a display indicating a position of a treatment tool is added to the updated 3D model (see page 3, paragraph, [0036] further, connected to the input/output port 12D of the computer 12 are an “MRI imaging device 24” that allows high-definition tomographic images (MRI images) of a living body to be taken in an arbitrary direction by the nuclear magnetic resonance-computed tomography, a three-dimensional shape measurement device 30 and a video camera 32, which are “attached to a surgical microscope 26, and an ultrasonic tomographic device” 34 allows pickup of ultrasonic tomographic images of a living body, respectively. The MRI imaging device 24 is an image pickup device that carries out pickup of "a plurality of high-definition tomographic images for an operation site" according to the present invention before surgery, and is located in an MRI image pickup room provided separately from an operating room. Incidentally, when MRI image displaying processing, which will be described later, is executed by the computer 12, it suffices that MRI image data taken by the MRI image pickup device 24 before surgery can be acquired from the MRI image pickup device 24. Therefore, the computer 12 may not be connected to the MRI image pickup device 24, and MRI image data may also be transferred from the MRI image pickup device 24 to the computer 12 via any one of various recording media such as CD-R, CD-RW, MO, ZIP, DVD-R, DVD-RW and so on. 
           Also page 5, paragraph, [0044] as also shown in FIG. 1, connected to the ultrasonic tomographic device 34 is a probe 36 that transmits ultrasonic waves and receives ultrasonic waves reflected by any object. The ultrasonic tomographic device 34 converts a sign 31 inputted from the “probe 36” after the probe 36 receives the ultrasonic waves, to an ultrasonic tomographic image, and outputs the same to the computer 12. Further, the probe 36 includes marks 36A which are made from materials having a high light reflectivity, attached respectively at the leading end and the rear end thereof, so as to detect the position and direction of the probe 36. As will be described later, when ultrasonic tomographic images are taken by the ultrasonic tomographic device 34, the three-dimensional coordinates of the mark 36A attached to the probe 36 are measured by the three-dimensional shape measurement device 30. 
           But does not explicitly state, “a navigation image in which a display indicating a position of a treatment tool”.
           On the other hand “Yamamoto (300)”, in the same field of “3 D brain models and functional mapping for cranial surgeries”, teaches (see abstract, presentation of images showing with high resolution the state of a surgical field during surgery is realized with a simple configuration. When performing surgery, a three-dimensional model is generate based on MRI images of a patient captured prior to surgery, and three-dimensional coordinates of each location on a surface of the patient are measured by scanning a laser beam over the surface and detecting laser beam reflected therefrom, and correspondence is made with the MRI image for each location of the surface (frameless/marker less: steps 100 to 116), the position of a surgical instrument is also detected by the laser beam, the position of the surgical instrument derived, and images of the surgical instrument combined onto the MRI images and displayed during surgery (steps 120 to 130). 
           Also page 3, paragraph, [0020] the combining means combines the surgical instrument image with the high resolution tomographic images. Namely, the combining means combines the surgical instrument image onto the high resolution tomographic images such that the surgical instrument image showing the unexposed portion of the surgical instrument is aligned with each position of the unexposed portion including the distal end portion of the surgical instrument. The combined high resolution tomographic images are displayed on the display by the display controller, therefore images representing with good precision in the state of the surgical field during surgery can be presented to the surgeon, enabling a contribution towards an increase in surgical precision.      
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamamoto (498) invention according to the teaching of Yamamoto (300) because to combine “the preoperative 3D brain images and intraoperative 3D brain images for high resolution 3D models displayed of the brain to indicate and correct for vessel and other deformations during cranial surgery with probe, that is taught by the Yamamoto (498) invention according to the teaching with Yamamoto (300) that display the location of the treatment tool during the procedure for an improved  method of navigating surgical tools and correcting for deformations of the brain and vessels in areas not clearly visible to the human eye.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an image processing device, an image processing method, a program, and a surgical navigation system.
           Claim 15, is allowable.
           With respect to claim 15, the closest prior art of record (Yamamoto “498” and Yamamoto “300”), Yamamoto reference is directed to a surgical operation supporting apparatus, method and program, by correcting a plurality of high-definition tomographic images of an operation site) which images are picked up before surgery, and by displaying these images on display, but does not teach or suggest, among other things, “wherein the region is specified based on the “matching process”; set a state in which the specified region corresponding to the photographing region is displaced in accordance with a three-dimensional position of the photographing region as an “initial condition”; 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Yamamoto “498” and Yamamoto “300”) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

                                                        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
November 29, 2022